Citation Nr: 9906801	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  96-36 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased rating for residuals of post 
operative right inguinal hernia repair, currently evaluated 
as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1963.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota, which denied a rating in excess of 10 
percent for the veteran's service connected residuals of post 
operative right inguinal hernia repair. 


FINDING OF FACT

The veteran's service-connected post operative right inguinal 
hernia repair is manifested by pain with possible entrapment 
of the right ilioinguinal nerve; there is no medical evidence 
of a recurrent or unoperated irremediable hernia that is not 
supported by a truss or not readily reducible, nor is there 
any medical evidence of secondary right ilioinguinal nerve 
involvement productive of more than mild to moderate 
incomplete paralysis.


CONCLUSION OF LAW

The schedular criteria for rating greater than 10 percent for 
residuals of post operative right inguinal hernia repair have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.41, 4.114, Diagnostic Code 7338, 4.124a, 
Diagnostic Codes 8530, 8630, 8730 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim of entitlement to an increased evaluation for residuals 
of post operative right inguinal hernia repair is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well-grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board 
also is satisfied that all relevant facts have been properly 
and sufficiently developed with regard to this issue. 

Disability evaluations are administered under the Schedule 
for Rating Disabilities which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  See 38 U.S.C.A. § 1155; Bierman v. 
Brown, 6 Vet. App. 125, 129 (1994).  In evaluating a 
disability, the VA is required to consider the functional 
impairment caused by the specific disability.  
38 C.F.R. § 4.10 (1998).  Each disability must be evaluated 
in light of the medical and employment history, and from the 
point of view of the veteran's working or seeking work.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  While 
lost time from work related to a disability may enter into 
the evaluation, the rating schedule is "considered adequate 
to compensate for considerable loss of working time from 
exascerbations proportionate" with the severity of the 
disability.  38 C.F.R. § 4.1 (1998).  The present level of 
disability is of primary concern where service connection has 
been established and an increase in  the disability rating is 
at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1996).

The veteran underwent a right inguinal hernia repair in 
service in 1963.  Service connection for residuals of post 
operative right inguinal hernia repair was established with a 
10 percent evaluation in an April 1988 rating.  A small 
recurrent hernia was tender to palpation, but was recorded as 
reducible at the time of the 1988 rating. 

A radiographic report from July 1993 reported a normal right 
hip and mild osteophytic spurring at L1-2, L3-4, L4-5 and L5-
S1.  There was also minimal retrolisthesis of L5 on S1.

August 1994 VA treatment notes record some tenderness in the 
right inguinal region, entrapment syndrome along with a 
diagnosis of "ilioinguinal nerve right groin/ hernia old."

In November 1994, the veteran was afforded a VA examination.  
The veteran associated pain to what the examiner 
characterized as "the healed, non-keloid right inguinal 
scar."  The examiner also recorded "no objective evidence 
for pain."  The scrotum was soft, nontender and 
asymmetrical- left approximately baseball sized; questionable 
right testicular retraction.  The examiner recorded 
questionable hernia versus varicocele left scrotum.  The 
examiner also noted a history of disc surgery in the lower 
back; the Board observes that the latter condition is not 
service-connected.  

In December 1994, arrangements for a VA examination were made 
and the veteran was informed that failure to report could 
adversely affect his claim.  The veteran canceled the 
examination.  

A September 1995 prescription from the Meritcare Clinic noted 
right inguinal pain, status post herniorrhaphy.  

A June 1996 clinical summary from the Meritcare Clinic 
reported the impression of chronic right groin pain, possibly 
related the veteran's remote right inguinal herniorrhaphy.  
The physical examination showed no swelling on the right, no 
evidence of recurrent hernia, and no point tenderness in the 
herniorrhaphy incision.  A large varicocele was noted on the 
left.  The only past surgical history reported was the right 
inguinal hernia repair.  Given the history reported and 
examination findings, the examiner felt that it seemed more 
likely that the veteran's pain was related to the old right 
inguinal herniorrhaphy.  The cover letter noted that "if you 
are experiencing disability as a result of your groin pain 
and extensive work up has been performed and is negative, 
that the best option available to you is to undergo 
[exploratory surgery] with an intent to divide any entrapped 
nerves or to repeat the repair, if the findings warrant. . . 
.None the less, there is no diagnostic test that can 
otherwise clearly find the source of your problem or treat it 
if there is indeed a complication of your herniorrhaphy that 
is leading to your pain."

Under 38 C.F.R. § 4.116, Diagnostic Code 7338, a small 
hernia, postoperative recurrent, or unoperated irremediable, 
not well supported by truss, or not readily reducible would 
warrant a 30 percent evaluation.  A postoperative recurrent 
hernia, readily reducible and well supported by truss or belt 
warrants a 10 percent evaluation.  

Mild to moderate incomplete paralysis of the ilio-inguinal 
nerve is rated noncompensable.  Severe to complete paralysis 
warrants a 10 percent evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8530, 8630 (Neuritis), and 8730 (Neuralgia).
 
The relevant medical evidence shows that the veteran's 
service-connected post operative right inguinal hernia repair 
is manifested by pain with possible entrapment of the right 
ilioinguinal nerve, but there is no medical evidence dated in 
recent years of a recurrent or unoperated irremediable hernia 
that is not supported by a truss or not readily reducible, 
nor is there any medical evidence of secondary right 
ilioinguinal nerve involvement productive of more than mild 
to moderate incomplete paralysis.  A physical examination in 
June 1996 showed no swelling in the right inguinal area, and 
it was specifically noted that there was no point tenderness 
in the herniorrhaphy incision and no evidence of a recurrent 
hernia.  The  examiner did indicate that it was likely that 
the veteran's pain was related to the old right inguinal 
herniorrhaphy, but there is no indication of nerve 
involvement productive of more than mild to moderate 
incomplete paralysis.  The examiner also indicated that 
surgery might be helpful in determining the degree of nerve 
involvement and, if warranted, to divide any entrapped nerves 
or to repeat the repair.  The veteran has thus far declined 
the surgical option.  Thus, a rating in excess of 10 percent 
under Code 7338 is not indicated.

The veteran contends that an increased evaluation is 
warranted because of increased pain and discomfort 
attributable to the post operative herniorrhaphy.  The Board 
has considered evaluating the veteran's pain pursuant to the 
relevant diagnostic criteria for pathology affecting the 
ilioinguinal nerve.  38 C.F.R. § 4.124a, Diagnostic Codes 
8530, 8630, and 8730, but the term "incomplete paralysis" 
with this and other peripheral nerve injuries indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  See 38 C.F.R. § 4.124a, Note preceding 
diseases of peripheral nerves.  The disability in this case 
more nearly approximates no more than a moderate disability, 
and, therefore, a separate compensable rating under the 
diagnostic criteria for nerve involvement, and Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994), is not warranted.  Even 
if a 10 percent rating could be assigned for the pain under 
alternative rating factors, the medical evidence does not 
show that the veteran's postoperative hernia has been 
recurrent in recent years, which is necessary for a 10 
percent rating under 38 C.F.R. § 4.114, Code 7338.  Thus, the 
current 10 percent rating would satisfy the evaluation for 
pain; no other applicable criteria for a compensable rating 
have been met. 
  
The Board finds that the veteran's postoperative right 
inguinal hernia is productive of pain which in turn results 
in some functional limitation to a degree that would support 
a 10 percent rating by analogy to 38 C.F.R. § 4.40.  (The 
Board is cognizant of the fact that 38 C.F.R. § 4.40 pertains 
to disabilities of the musculoskeletal system; hence, the 
rating by analogy.  It is also pertinent to note that the 
veteran's pain, while apparently neurological in origin, does 
involve muscle and tissue the inguinal area.)  However, there 
is no medical evidence of limitation of motion of a lower 
extremity due to the old inguinal hernia, nor is the 
objective findings of other additional functional impairment 
to a degree that would allow for a higher rating under the 
rating schedule.  The veteran's postoperative hernia has not 
been recurrent in recent years and he has no more than 
moderate incomplete paralysis of the ilio-inguinal nerve, a 
compensable rating is not warranted under 38 C.F.R. § 4.114, 
Code 7338 or 38 C.F.R. § 4.124a, Codes 8530, 8630, and 8730.  
Accordingly, the veteran's current 10 percent rating is the 
appropriate evaluation for the disability picture that has 
been shown.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a rating in excess of 10 percent for a 
postoperative right inguinal hernia must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

The Board's decision is based primarily upon the applicable 
provisions of the VA's Schedule for Rating Disability.  In 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996), the United States 
Court of Veterans Appeals (Court) held that the Board does 
not have jurisdiction to assign an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board, nevertheless, is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 157 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.

The Board finds that the evidence of record does not present 
such an unusual or exceptional disability picture which would 
warrant referral of the case to the RO for consideration of a 
higher rating on an extra-schedular basis.  The Board notes 
that the recent evidence of record indicates that there is no 
showing that the veteran's disability under consideration has 
caused marked interference with employment, such as 
significant lost time from work, or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. at 158-
159.








ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a post operative right inguinal hernia repair is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


- 8 -


